               Case:19-80129-jwb    Doc #:15 Filed: 06/16/2020      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

In re:                                                  Case No. BG 19-03843
                                                        Chapter 7
PATRICK J. WALKER,

     Debtor.
______________________________________/

FERNANDA QUINTANILHA and
ERIC CORDEIRO SPINETI S.R. MATTA,
                                                        Adversary Proceeding
         Plaintiff,                                     No. 19-80129

-vs-

PATRICK J. WALKER,

     Defendant.
______________________________________/

                      ORDER REFERRING ADVERSARY PROCEEDING TO
                       ALTERNATIVE DISPUTE RESOLUTION PROGRAM

                         PRESENT: HONORABLE JAMES W. BOYD
                                  United States Bankruptcy Judge

      Pursuant to the court’s Second Order Extending Deadlines, Postponing Referral
to ADR Program, and Adjourning Pretrial Conference (Dkt. No. 13), the court has
determined that this adversary proceeding shall be referred to this court’s Alternative
Dispute Resolution Program (the “ADR Program”). See Local Bankruptcy Rules 9019-1
through 9019-23.

         NOW THEREFORE IT IS HEREBY ORDERED that:

   1. This adversary proceeding is referred to the court’s ADR Program.

   2. The parties shall comply with all provisions of LBR 9019-1 through 9019-23.

   3. In accordance with LBR 9019-9, the parties shall mutually agree upon the selection
      of Neutral(s), and the Plaintiff shall file a Notice of Selection of Neutral(s), within
      fourteen (14) days after entry of this referral order. The court’s list of approved
      Neutrals is available at: http://www.miwb.uscourts.gov/forms/list-qualified-
      neutrals. If the parties cannot agree or fail to timely file a Notice of Selection of
      Neutral(s), the ADR Administrator shall randomly select the Neutral(s).
               Case:19-80129-jwb    Doc #:15 Filed: 06/16/2020     Page 2 of 2




     4. Given the Covid-19 health emergency, the court understands that counsel and
        parties may not be able to personally meet with each other and/or the designated
        neutral (mediator), or physically appear at the mediation conference. As an
        alternative, the court encourages participation by videoconferencing and, if
        appropriate and requested by the mediator, will waive personal attendance
        required by LBR 9019-14 if the parties appear by videoconferencing.

     5. Pursuant to LBR 9019-10, the assignment of this adversary proceeding to the ADR
        Program shall act to stay discovery. Any party may file a motion seeking to
        proceed with discovery.

     6. The third pretrial conference, previously scheduled for July 23, 2020, at 1:00 p.m.,
        is ADJOURNED to September 3, 2020 at 1:00 p.m. The adjourned pretrial
        conference shall be held at the United States Bankruptcy Court, One Division
        North, Courtroom B, Grand Rapids, Michigan.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon:

 Jeffrey R. Steinport, Esq.
 Patrick J. Walker, 2717 Mulford Dr., SE, Grand Rapids, Michigan 49546

                                     END OF ORDER




IT IS SO ORDERED.

Dated June 16, 2020
